Citation Nr: 9912828	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1941 to October 
1948.  He died in September 1995, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision of the RO.



REMAND

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his death was caused by the 
loss of use of his left extremity which created vascular 
problems affecting his heart.  

The evidence shows that the veteran died on September [redacted], 
1995.  At the time of his death, service connection was 
established for paralysis of the left arm, a gunshot wound of 
the back, otitis media, postoperative scars of the tibia and 
dermatitis.  The death certificate lists the cause of the 
veteran's death as cardiac arrest due to leukemia.  Diabetes 
was included as an "other significant conditions (sic) 
contributing to death but not resulting in underlying 
cause."  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as "the Court") held that 
even prior to the submission of a well grounded claim 
triggering the duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997), the VA has an obligation under 38 
U.S.C.A. §§ 5103(a) and 7722 to advise the appellant of the 
evidence necessary to complete his application for benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is medical evidence that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  

Furthermore, recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the "Court") decided a line of cases involving the 
statutory interpretation of language contained in 38 U.S.C.A. 
§ 1318.  Specifically, 38 U.S.C.A. § 1318 (West 1991 & Supp. 
1998), in pertinent part, provides for dependency and 
indemnity compensation (DIC) benefits to a surviving spouse 
in the case of a veteran who dies, not as the result of his 
own willful misconduct, and who "was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability" that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b) (emphasis added).  

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22 (1998), to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive 100 percent benefits based on evidence in the 
veteran's claims file or in VA custody prior to the veteran's 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo v. 
West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the veteran's claims file 
or before the Board at the time of the veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under section 1318.  In reviewing the issue on 
appeal, the RO should consider the applicability of the 
Court's holdings in the cases discussed hereinabove.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she submit any medical evidence which 
tends to support her position that a 
service-connected disability either 
caused or contributed substantially or 
materially to cause the veteran's death.  
Any documents received by the RO should 
be associated with the claims folder.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  The 
RO should specifically consider the 
Court's line of cases which culminated in 
Wingo, and determine whether, had the 
veteran brought a claim more than 10 
years prior to his death, he would have 
been entitled to receive a total 
disability rating for the 10 years 
immediately preceding his death.  If the 
benefit sought on appeal is not granted, 
the appellant should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









